Exhibit 10.2

Execution Version

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”), is made as of October 24, 2016
by and among TD Ameritrade Holding Corporation, a Delaware corporation (the
“Company”), The Toronto-Dominion Bank, a Canadian chartered bank (“TD Bank”) and
TD Luxembourg International Holdings S.à r.l., a Luxembourg company and wholly
owned subsidiary of TD Bank (“TD Lux” and, together with TD Bank, the “TD
Entities”). Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement (defined
below).

WHEREAS, the Company, Scottrade Financial Services, Inc., a Delaware corporation
(“Scottrade”), Rodger O. Riney, as Voting Trustee (the “Voting Trustee”) of the
Rodger O. Riney Family Voting Trust U/A/D 12/31/2012 (the “Trust”) and Alto
Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of the
Company, have entered into an Agreement and Plan of Merger (as may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Merger Agreement”), dated as of the date hereof, providing for,
among other things, the merger of Alto Acquisition Corp. with and into Scottrade
(the “Merger”), with Scottrade as the surviving corporation in the Merger;

WHEREAS, in connection with the Merger and TD Bank’s rights pursuant to
Section 2.2(b) of the Stockholders Agreement among the Company, the stockholders
listed on Schedule A thereto and TD Bank, dated as of June 22, 2005 (the “TD
Stockholders Agreement”), as amended, modified or supplemented from time to
time, TD Lux proposes to purchase, on the terms and subject to the conditions
hereof, 11,074,197 shares of the Company’s common stock, par value $0.01 per
share (such shares, as adjusted pursuant to Section 8 hereof, if applicable, the
“Shares”), for a purchase price of $36.12 per share (the “Per Share Price”); and

WHEREAS, in connection with the Merger and pursuant to TD Bank’s rights set
forth under Section 2.2(b) of the TD Stockholders Agreement, the Company desires
to issue and sell the Shares to TD Lux on the terms and conditions provided
below.

Now, therefore, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

1. Subscription. TD Lux hereby subscribes for and agrees to purchase from the
Company the Shares at the Per Share Price on the terms and subject to the
conditions provided for herein, for an aggregate purchase price of
$399,999,995.64 (the “Subscription Amount”). TD Bank acknowledges and agrees
that the purchase by TD Lux of the Shares under this Agreement on the terms and
conditions provided herein fully satisfies any stock purchase or similar rights
TD Bank, TD Lux, or any other affiliate of TD Bank (except for the Company) may
have under Section 2.2(b) of the TD Stockholders Agreement related to the
Merger, the Merger Agreement and the transactions contemplated thereby. The
Shares are subject to all of the terms and conditions of the TD Stockholders
Agreement, including the transfer restrictions and legending requirements
pursuant to Article III thereto.



--------------------------------------------------------------------------------

2. Closing. The closing of the sale of Shares to TD Lux contemplated hereby (the
“Closing”) shall occur immediately prior to the closing of the Merger pursuant
to the Merger Agreement (the “Holdco Merger Closing”); provided that, if any of
the conditions set forth in Section 3 below (other than Section 3(a)(i)) are not
satisfied or waived on the date of the Holdco Merger Closing, the Closing shall
occur on the third (3rd) business day following the satisfaction or waiver of
such conditions. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.” Upon satisfaction of the conditions set forth
in Section 3 below, at the Closing, TD Bank will pay and deliver, or cause TD
Lux to pay and deliver, the Subscription Amount to the Company by wire transfer
of United States dollars in immediately available funds to the account(s)
specified by the Company (such account(s) to be specified no less than two
(2) business days prior to the date of the Closing), and the Company shall
deliver (or cause the delivery of) the Shares in book entry form to TD Lux or to
a custodian designated by TD Lux, as applicable.

3. Conditions.

(a) The Closing of the sale of the Shares pursuant to this Agreement is subject
to (i) the satisfaction or waiver of all conditions precedent set forth in
Article VIII of the Merger Agreement (other than those which by their nature can
only be satisfied at the Holdco Merger Closing, provided that such conditions
would be satisfied if the Holdco Merger Closing were to then occur), (ii) the
receipt of the Requisite Regulatory Approvals, if any, without the imposition of
any Materially Burdensome Regulatory Condition and (iii) the condition that, as
of the Closing, no judgment or order issued by any governmental or regulatory
authority and no law, rule or regulation shall be in effect restraining,
enjoining, making illegal or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement. For purposes of this Agreement,
“Materially Burdensome Regulatory Condition” shall mean any action, or
commitment to take any action, or agreement to any condition or restriction that
would reasonably be expected to have a material adverse effect on the business,
properties, assets, liabilities, results of operations or financial condition of
TD Bank and its Subsidiaries, taken as a whole (provided that for the purposes
hereof, TD Bank and its Subsidiaries, taken as a whole, shall be deemed to be a
consolidated group of entities of the size and scale of the Company and its
Subsidiaries, taken as a whole, after giving effect to the Merger and assuming
the Company also acquires Scottrade Bank as a result of the Merger).

(b) The obligation of the Company to effect the Closing is also subject to the
satisfaction or waiver by the Company at or prior to the Closing of the
following condition: the representations and warranties of the TD Entities set
forth in Section 6 shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing Date as though made on and as of
the Closing Date.

(c) The obligation of TD Bank and TD Lux to effect the Closing is also subject
to the satisfaction or waiver by TD Bank at or prior to the Closing of the
following conditions:

 

2



--------------------------------------------------------------------------------

(i) the representations and warranties of the Company set forth in Sections 5
(other than in Sections 5(d)(A)(ii), 5(d)(B) and 5(e)) shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date, and the representations and
warranties of the Company set forth in Sections 5(d)(A)(ii), 5(d)(B) and 5(e)
shall be true and correct as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date, except where the failures of
such representations and warranties to be so true and correct (without giving
effect to any qualification as to materiality or Material Adverse Effect set
forth in such representations or warranties), would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company; and

(ii) from the date hereof through the Closing Date, no event or events shall
have occurred that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect (for purposes of
this Agreement, “Material Adverse Effect” or “Material Adverse Effect on the
Company” shall have the meaning given to the term “Material Adverse Effect on
Parent” in the Merger Agreement, disregarding clause (ii) thereof).

4. Expenses. Each party shall pay its own expenses in connection with this
Agreement and the transactions contemplated hereby. For the avoidance of doubt,
the Company shall be responsible for any transfer agent fees or DTC fees with
respect to the issuance of Shares in accordance herewith.

5. Company Representations. The Company represents and warrants that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted in all material respects.

(b) The Company has the corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution, delivery
and performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Company. No other corporate proceedings are necessary
for the execution and delivery by the Company of this Agreement, the performance
by it of its obligations hereunder or the consummation by it of the transactions
contemplated hereby.

(c) This Agreement has been duly and validly executed and delivered by the
Company and (assuming due authorization, execution and delivery by each of the
TD Entities) constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms (except in all
cases as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization or similar Laws of general
applicability relating to or affecting insured depository institutions or their
parent companies or the rights of creditors generally and subject to general
principles of equity (the “Enforceability Exceptions”).

 

3



--------------------------------------------------------------------------------

(d) Neither the execution and delivery of this Agreement by the Company, nor the
consummation of the transactions contemplated hereby, nor compliance by the
Company with any of the provisions hereof, will (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of any lien, mortgage, pledge, security interest, encumbrance, charge, adverse
claim or other restriction of any kind, whether based on common law, statute or
contract (collectively, a “Lien”) upon any of the properties or assets of the
Company under any of the terms, conditions or provisions of (i) its governing
documents or the governing documents of any of its subsidiaries or (ii) any
note, bond, mortgage, indenture, agreement or other instrument or obligation to
which the Company or any of its subsidiaries is a party or by which they may be
bound, or to which the Company or any of its subsidiaries or any of the
properties or assets of the Company or any of its subsidiaries may be subject,
or (B) subject to the receipt of the Requisite Regulatory Approvals, violate any
law, statute, ordinance, rule or regulation or any judgment, ruling, order,
writ, injunction or decree applicable to the Company or any of its subsidiaries
or any of their respective properties or assets, except in the case of clauses
(A)(ii) and (B), as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company.

(e) Other than pursuant to the securities laws or “blue sky” laws of the states
of the United States, the Requisite Regulatory Approvals and the other
regulatory approvals contemplated by the Merger Agreement, no notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of any governmental or regulatory
authority, nor expiration or termination of any statutory waiting period, is
necessary for the consummation by the Company of the transactions contemplated
by this Agreement.

(f) The Shares have been duly authorized and, when issued and delivered to TD
Lux against full payment therefor in accordance with the terms of this
Agreement, the Shares will be validly issued, fully paid, nonassessable and not
issued in violation of preemptive rights, with no personal liability attaching
to the ownership thereof, and will effectively vest in TD Lux good and
marketable title to all such securities, free and clear of any Lien, except
restrictions imposed by the TD Stockholders Agreement, the Securities Act or any
applicable state or foreign securities laws on the transfer or other disposition
thereof.

6. TD Entities’ Representations. Each of TD Bank and TD Lux represents and
warrants that:

(a) Such TD Entity is duly organized, validly existing and in good standing (to
the extent such concept is applicable) under the laws of its jurisdiction of
organization, with corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted
in all material respects.

 

4



--------------------------------------------------------------------------------

(b) Such TD Entity has the corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution, delivery
and performance of this Agreement by such TD Entity and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of such TD Entity. No other corporate proceedings are
necessary for the execution and delivery by such TD Entity of this Agreement,
the performance by it of its obligations hereunder or the consummation by it of
the transactions contemplated hereby.

(c) This Agreement has been duly and validly executed and delivered by such TD
Entity and (assuming due authorization, execution and delivery by the Company)
constitutes a valid and binding obligation of such TD Entity, enforceable
against it, in accordance with its terms (except in all cases as such
enforceability may be limited by the Enforceability Exceptions).

(d) Neither the execution and delivery of this Agreement by such TD Entity, nor
the consummation of the transactions contemplated hereby, nor compliance by such
TD Entity with any of the provisions hereof, will (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of any Lien upon any of its properties or assets or under any of the terms,
conditions or provisions of (i) its governing documents or (ii) any note, bond,
mortgage, indenture, agreement or other instrument or obligation to which it is
a party or by which it is bound, or to which it or any of its properties or
assets may be subject, or (B) subject to (i) the receipt of required approvals,
if any, from the Federal Reserve Board and (ii) solely in the event that the
Closing Date does not occur on the date of the Holdco Merger Closing, the filing
of any necessary or advisable notices or other filings under the
Hart-Scott-Rodino Antitrust Improvement Act of 1976 (the “HSR Act”) and all
regulatory authorizations, clearances, consents, orders or approvals pursuant to
the HSR Act (clauses (i) and (ii), collectively, the “Requisite Regulatory
Approvals”) violate any law, statute, ordinance, rule or regulation or any
judgment, ruling, order, writ, injunction or decree applicable to it or any of
its subsidiaries or any of their respective properties or assets except, in the
case of clauses (A)(ii) and (B), as would not reasonably be expected to
materially and adversely affect the ability of such TD Entity to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

(e) Such TD Entity acknowledges that the Shares have not been registered under
the Securities Act or under any state securities laws. TD Lux (i) is acquiring
the Shares pursuant to an exemption from registration under the Securities Act
for its own account solely for investment with no present intention or plan to
distribute any of Shares to any person nor with a view to or for sale in
connection with any distribution thereof, (ii) will not sell or otherwise
dispose of any of the Shares, except in compliance with the

 

5



--------------------------------------------------------------------------------

registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws and any other contractual obligations between
the TD Entities and the Company, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Shares and
of making an informed investment decision, and (iv) is an “accredited investor”
(as that term is defined by Rule 501 of the Securities Act). Any registration or
similar rights of such TD Entity related to the Shares following the Closing
shall be governed by the Registration Rights Agreement.

(f) TD Bank has, and will have at the Closing, all funds necessary to cause TD
Lux to satisfy its obligations hereunder and pay the Subscription Amount at the
Closing.

7. No Other Representations and Warranties.

(a) Except for the representations and warranties made by the Company in
Section 5, neither the Company nor any other person, makes any express or
implied representation or warranty with respect to the Company, its
Subsidiaries, or their respective businesses, operations, assets, liabilities,
conditions (financial or otherwise) or prospects, and the Company hereby
disclaims any such other representations or warranties. In particular, without
limiting the foregoing disclaimer, neither the Company nor any other person,
makes or has made any representation or warranty to TD Bank or TD Lux or any of
its affiliates or Representatives with respect to (i) any financial projection,
forecast, estimate, budget or prospective information relating to the Company,
any of its Subsidiaries or their respective businesses, or (ii) except for the
representations and warranties made by the Company in Section 5, any oral or
written information presented to TD Bank or TD Lux or any of its respective
affiliates or Representatives in the course of their due diligence investigation
of the Company, the negotiation of this Agreement or in the course of the
transactions contemplated hereby. The Company acknowledges and agrees that
neither TD Bank nor TD Lux nor any other person has made or is making any
express or implied representation or warranty other than those contained in
Section 6.

(b) Except for the representations and warranties made by the TD Entities in
Section 6, neither TD Bank nor TD Lux nor any other person makes any express or
implied representation or warranty with respect to the TD Entities, and each of
TD Bank and TD Lux hereby disclaims any such other representations or
warranties. In particular, without limiting the foregoing disclaimer, neither TD
Bank nor TD Lux nor any other person makes or has made any representation or
warranty to the Company or any of their respective affiliates or Representatives
with respect to TD Bank or TD Lux, except for the representations and warranties
made by the TD Entities in Section 6, any oral or written information presented
to the Company or any of its respective affiliates or Representatives in the
course of their due diligence investigation of the Company, the negotiation of
this Agreement or in the course of the transactions contemplated hereby. Each of
TD Bank and TD Lux acknowledges and agrees that neither the Company nor any
other person has made or is making any express or implied representation or
warranty other than those contained in Section 5.

 

6



--------------------------------------------------------------------------------

8. Adjustment to Number of Shares. In the event that the Stock Consideration is
reduced pursuant to Section 1.5(b) of the Merger Agreement, the number of Shares
shall automatically be reduced by a number of shares of the Company’s common
stock equal to the product of (i) the number of Shares (prior to such adjustment
pursuant to this Section 8) multiplied by (ii) the ratio of (A) the Excess Stock
Consideration divided by (B) the Stock Consideration (prior to such reduction
pursuant to Section 1.5(b) of the Merger Agreement). In the event of a reduction
of the number of Shares pursuant to this Section 8, all references in this
Agreement to the Shares shall mean the Shares as adjusted pursuant to this
Section 8.

9. Efforts. The parties shall cooperate with each other and use their reasonable
best efforts to obtain the Requisite Regulatory Approvals, if applicable, as
promptly as practicable (including, for the avoidance of doubt, all
authorizations, clearances, consents, orders or approvals pursuant to the HSR
Act in the event that the Closing Date does not occur on the date of the Holdco
Merger Closing), and the parties agree that the provisions of Section 7.1 of the
Merger Agreement shall apply to this Agreement and the parties’ obligations
mutatis mutandis; provided, that the definitions of “Materially Burdensome
Regulatory Condition” and “Requisite Regulatory Approvals” as used therein shall
be replaced with the respective definitions provided for in this Agreement.

10. Governing Law; Jurisdiction. This Agreement shall be governed and construed
in accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law principles. Each party agrees that it will bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in any federal or
state court located in the State of Delaware (the “Chosen Courts”), and, solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, and (iii) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or proceeding will be effective if notice is given in
accordance with Section 11.

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon confirmation of receipt, or if by e-mail so
long as such e-mail states it is a notice delivered pursuant to this Section 11
and a duplicate copy of such e-mail is promptly given by one of the other
methods described in this Section 11, (b) on the first (1st) business day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth (5th) business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

7



--------------------------------------------------------------------------------

if to the Company, to:

TD Ameritrade Holding Corporation

6940 Columbia Gateway Dr., Suite 200

Columbia, MD 21046

Attention:       General Counsel

Facsimile:       (443) 539-2154

With a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:       Edward D. Herlihy

                        Matthew M. Guest

Facsimile:      (212) 403-2000

E-mail:           EDHerlihy@wlrk.com

                        MGuest@wlrk.com

if to TD Bank, to:

The Toronto-Dominion Bank

66 Wellington Street West, 4th Floor

Toronto, ON M5K 1A2, Canada

Attention:       General Counsel

Facsimile:       (416) 308-1943

E-mail:            Norie.Campbell@td.com

With a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:       Lee Meyerson

Facsimile:       (212) 455-2502

E-Mail:           lmeyerson@stblaw.com

if to TD Lux, to:

TD Luxembourg International Holdings S.à r.l.

46A Avenue J. F. Kennedy, First Floor

L-2958 Luxembourg, Grand-Duchy of Luxembourg

Attention:       Eileen Pierre

E-mail:           Eileen.Pierre@tdlih.lu

With copies (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

 

8



--------------------------------------------------------------------------------

Attention:       Lee Meyerson

Facsimile:      (212) 455-2502

E-Mail:           lmeyerson@stblaw.com

and:

AMMC Law

2-4 rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

Attention:       Marjorie Allo

Facsimile:       +352 26.27.22.33

E-Mail:           mallo@ammclaw.com

12. Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof, and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any action
brought in the Chosen Courts, without proof of actual damages or otherwise, in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties hereby further waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security or a bond as a prerequisite to
obtaining equitable relief.

13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO (ON BEHALF OF ITSELF AND
ITS SUBSIDIARIES) HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14. Assignment; Third Party Beneficiaries. No party may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of the other parties, provided that TD Lux may assign its
obligations to purchase the Shares hereunder to TD Bank or any of TD Bank’s
wholly owned Subsidiaries without the consent of any other party. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and their respective successors,
including without limitation any corporate successor by merger or otherwise.
Nothing expressed or referred to in this Agreement will be construed to give any
person, other than the parties to this Agreement and their respective
successors, any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement.

15. Entire Agreement. This Agreement, together with the Registration Rights
Agreement and the TD Stockholders Agreement, constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof.
Notwithstanding anything in this Agreement to the contrary, nothing herein shall
be deemed to modify, amend, or otherwise affect the rights and obligations of
the parties set forth in the Merger Agreement or the Bank Merger Agreement.

 

9



--------------------------------------------------------------------------------

16. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated, and this Agreement shall be reformed, construed and enforced in
such jurisdiction such that the invalid, illegal or unenforceable provision or
portion thereof shall be interpreted to be only so broad as is enforceable.

17. Termination. This Agreement shall terminate and be of no further force or
effect, without any liability to any party, (a) automatically, if the Merger
Agreement is terminated in accordance with its terms prior to the Holdco Merger
Closing, (b) by mutual written agreement by the parties hereto or (c) by either
the Company or TD Bank if the Holdco Merger Closing has occurred and the Closing
of the transactions contemplated hereby has not occurred on or before the later
of (i) the date that is fifteen (15) months after the date of this Agreement and
(ii) forty-five (45) days after the Holdco Merger Closing, as a result of the
failure of any of the conditions set forth in Section 3 hereof (other than
Section 3(a)(i)) to be satisfied or waived; provided, that a party shall not be
entitled to terminate this Agreement if the failure of the Closing to occur is a
result of such party’s material breach of its obligations under this Agreement.
Without limiting the foregoing, the second sentence of Section 1 shall survive
if this Agreement is terminated pursuant to Section 17(b) or 17(c).

18. Amendments and Waivers. This Agreement may be amended, modified, waived or
supplemented by the parties hereto by mutual written agreement; provided that
(a) in the case of an amendment or modification, such amendment or modification
is in writing and is signed by each of the parties hereto and (b) in the case of
a waiver, such waiver is in writing and signed by the party against which the
waiver is to be effective.

19. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties (including by facsimile or via portable
document format (.pdf)), it being understood that all parties need not sign the
same counterpart.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written:

 

THE TORONTO-DOMINION BANK By:  

/s/ Riaz Ahmed

Name:   Riaz Ahmed Title:   Group Head and Chief Financial Officer TD LUXEMBOURG
INTERNATIONAL HOLDINGS S.À R.L. By:  

/s/ Dave Sparvell

Name:   Dave Sparvell Title:   Board Manager TD AMERITRADE HOLDING CORPORATION
By:  

/s/ Timothy D. Hockey

Name:   Timothy D. Hockey Title:   President and Chief Executive Officer

[Signature page to Subscription Agreement]